Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites, “a mold holder configured to hold the mold” which includes the generic placeholder of “mold holder” followed by the functional limitation “configured to hold the mold” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the mold holder is disclosed in the applicant’s specifications as the mold holder attracts the mold with a suction force provided by a vacuum pump [0033].

Claim 1 recites, “substrate holder configured to hold the substrate” which includes the generic placeholder of “substrate holder” followed by the functional limitation “configured to hold the substrate” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the substrate holder is disclosed in the applicant’s specifications as a substrate stage [0037].

Claim 1 recites, “a driver configured to drive at least one of the substrate and the mold” which includes the generic placeholder of “a driver” followed by the functional limitation “configured to drive at least one of the substrate and the mold” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the driver is disclosed in the applicant’s specifications as a plurality of driving systems, such as a coarse driving system and a fine driving system a plurality of driving systems, such as a coarse driving system and a fine driving system [0033].

Claim 1 recites, “a first illuminator configured to emit light for curing the composition” which includes the generic placeholder of “first illuminator” followed by the functional limitation “configured to emit light for curing the composition” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the first illuminator is disclosed in the applicant’s specifications as a light source, and an optical element [0028-0029].

Claim 2 recites, “light-shielding member configured to block the light…” which includes the generic placeholder of “light-shielding member” followed by the functional limitation “configured to block the light…” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the light-shielding member is disclosed in the applicant’s specifications as a masking blade which is a light shielding plate  [0029].

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;  
Such claim limitation(s) is/are: “configured to hold the mold”, “configured to hold the substrate”, “configured to drive at least one of the substrate and the mold”, and “configured to emit light for curing the composition” in claim 1.
 Such claim limitation is: “configured to block the light…” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 and 9 recites “beam-like light” wherein it is unclear whether the limitation preceded by “-like” is part of the claimed invention or not. See MPEP 2173.05(d).


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “controller identifies a type of the mold held by the mold holder”, however it is unclear through what meant said controller identifies a mold.
Claim 4 recites the limitation " the identified type of the mold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation " the speed of filling with the composition " in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. over  
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 20140027955 A1, hereinafter “Wakabayashi”) in view of Nakagawa et al. (US 20170144363 A1, hereinafter “Nakagawa”).
	Regarding claim 1, Wakabayashi explicitly discloses an imprint apparatus (100, Fig. 16) using a mold (mold 2; [0028]) including a protruding portion (pattern surface 9 [0028]) protruding from a base portion (the pattern surface is depicted protruding in Fig. 16) to an imprint process for bringing the protruding portion into contact with a composition (resin) on a substrate (substrate 1; [0028]), the imprint apparatus comprising: a mold holder (mold holding unit [0028]) configured to hold the mold; a substrate holder (substrate stage 10, Fig. 16) configured to hold the substrate onto which the composition is supplied; a driver (stage drive mechanism 19; [0050], Fig. 16) configured to drive at least one of the substrate and the mold so that the protruding portion of the mold is in contact with the composition on the substrate; a first illuminator (second unit 29; Fig. 16 [0061]) configured to emit light for curing the composition; a second illuminator (first unit 31; Fig. 16 [0061]) including a scanner configured to scan beam- like light for curing the composition; and a controller (control unit CNT depicted in Fig. 16 and controls the irradiation unit 20 which comprises of the first and second units [0028, 0061]) configured to, in a state where the composition and the protruding portion are in contact with each other, control exposure (The controller controls the irradiation of the pattern forming region [0055])  such that the light from the first illuminator is emitted to the composition at a position corresponding to a first region (pattern forming region [0029]) of the protruding portion, and control  the scanner such that the light from the second illuminator is emitted to the composition at a position corresponding to a second region (near-edge region, [0061])  different from the first region of the protruding portion (The controller controls the irradiation of the near-edge region [0054]).
	Wakabayashi explicitly discloses all of the limitations of claim 1 except for the scanner, however the second unit 2 which is analogous to the second illuminator does emit a curing light [0061].
In an analogous art Nakagawa explicitly discloses an irradiation unit 40 that irradiates the region to be processed with ultraviolet light 41 through a mirror 230 to cure the imprint material 20 (see Fig. 6) [0088]. Nakagawa further discloses a light source 61 that irradiates light through a mirror 64 with a controlling functioning of a control unit 90 [0034] (see Figs. 6 and 8). 
A person of ordinary skill (hereinafter “POSITA”) in the art at the time of the invention would have found it obvious to modify Wakabayashi in view of Nakagawa such that the first unit 31 (analogous to second illuminator) comprises of the mirror 64 which can be positioned to deflect the light issued from the first unit 31. A POSITA would be motivated to do so to localize the light in an irradiation region.


    PNG
    media_image1.png
    384
    415
    media_image1.png
    Greyscale

Wakabayashi Fig. 16

Regarding claim 2, Wakabayashi in view of Nakagawa explicitly discloses all of the limitations of claim 1, but does not explicitly disclose the light shielding member of claim 2.
However, in another embodiment Wakabayashi explicitly discloses a mask 15 between the irradiation unit 20 and mold as depicted in Fig. 1. The mask 15 can control the optical path of light; Said mask 15 blocks light 13 from the irradiation unit, such that the pattern region is not irradiation while the near-edge region is irradiated [0049].
A POSITA at the time of the invention would have found it obvious to modify Wakabayashi in view of Nakagawa, such that a mask 15 is between the second unit 29 (analogous to first illuminator), such the first illuminator can’t irradiate the near edge region as evidenced by Wakabayashi.  A POSITA would be motivated to do so in order to control the optical path of the light.
Therefore, in addressing claim 2, Wakabayashi in view of Nakagawa explicitly discloses the imprint apparatus (100, Wakabayashi Fig. 16)  according to claim 1, further comprising a light-shielding member (mask 15; Wakabayashi [0049] ) at a position between the mold (mold 2; Wakabayashi Fig. 2) and the first illuminator (second unit 29 [0061]), the light-shielding member configured to block the light from the first illuminator, wherein the first region (pattern forming region, Wakabayashi [0029]) is determined based on an amount of light blocked by the light-shielding member (The mask 15 blocks light in the pattern region but not the near-edge region, thus the pattern region is determined by the shape mask 15). 

    PNG
    media_image2.png
    322
    392
    media_image2.png
    Greyscale

Wakabayashi Fig. 1
Regarding claim 3, Wakabayashi in view of Nakagawa explicitly discloses The imprint apparatus according to claim 2, wherein the controller controls (control unit CNT controls the first unit 31 which comprise of the mirror 64; Wakabayashi [0028, 0061]) the scanner (Mirror 64; Nakagawa Figs. 6 and 8)  according to the amount of light blocked by the light-shielding member (the mask 15 which is analogous to the light shield member, blocks light in the pattern region but allows for radiation in the near-edge region. The mirror irradiates to the near-edge region Wakabayashi [0049]).

Regarding claim 7, Wakabayashi in view of Nakagawa explicitly discloses the imprint apparatus (100, Wakabayashi Fig. 16) according to claim 1, wherein the second region (near-edge region surrounds the pattern forming region as depicted in Wakabayashi Fig. 5 [0061]) is provided around the first region (pattern forming region; Wakabayashi [0029]).

    PNG
    media_image3.png
    477
    456
    media_image3.png
    Greyscale

Wakabayashi Fig. 5
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 20140027955 A1, hereinafter “Wakabayashi”) in view of Nakagawa et al. (US 20170144363 A1, hereinafter “Nakagawa”) as applied to claim 1, and in further view of Yamaguchi et al. (US 20160001492 A1, hereinafter “Yamaguchi”)
Regarding claim 4, Wakabayashi in view of Nakagawa explicitly discloses all of the limitations of claim 1, however does not explicitly disclose the controller identifying the type of mold and controlling the scanner according to the information acquired.
In an analogous art, Yamaguchi explicitly discloses a controller 130 which identifies a mold type to obtain design value information, which is used to determine dispensing patterns which are irradiated by the ultraviolet irradiation unit 103 [0043, 0045, 0048]. Each dispensing pattern is optimized so as to allow imprinting without defect or film thickness abnormalities.
A POSITA at the time of the invention would have found it obvious to modify Wakabayashi in view of Nakagawa in further view of Yamaguchi, such that the control unit CNT (controller) can identify the mold type to acquire design value data which said control unit CNT can use to control the scanner which is analogous to the irradiation unit 103. A POSITA would be motivated to do so in order to reduce imprinting defects.
Therefore, in addressing claim 4, Wakabayashi in view of Nakagawa and Yamaguchi, explicitly disclose the imprint apparatus (100, Wakabayashi Fig. 16) according to claim 1, wherein the controller (control unit CNT depicted in Fig. 16 and controls the irradiation unit 20 which comprises of the first and second units [0028, 0061]) identifies a type of the mold held by the mold holder (mold holding unit [0028]) and controls the scanner (Mirror 64; Nakagawa Figs. 6 and 8) according to the identified type of the mold.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 20140027955 A1, hereinafter “Wakabayashi”) in view of Nakagawa et al. (US 20170144363 A1, hereinafter “Nakagawa”) as applied to claim 1, and in further view of Ahn et al. (US 20190113847 A1, hereinafter “Ahn”)
Regarding claim 5, Wakabayashi in view of Nakagawa explicitly discloses all of the limitations of claim 1, however does not explicitly disclose that the controller can emit the light of both the first and second illuminators in parallel.
	In an analogous art, Ahn explicitly discloses a control apparatus controls an optical system such that a plurality of spot beams emitted by said optical system are aligned to be parallel, and thus improve the degree of precision [0049]. 
A POSITA at the time of the invention would have found it obvious to modify Wakabayashi in view of Nakagawa further in view of Ahn such that the control unit CNT (analogous to controller) can align the light of the first unit 31 and second unit 29 to improve the degree of precision.
Therefore, in addressing claim 5, Wakabayashi in view of Nakagawa and Ahn, explicitly disclose the imprint apparatus (100, Wakabayashi Fig. 16)  according to claim 1, wherein the controller (control unit CNT depicted in Fig. 16 and controls the irradiation unit 20 which comprises of the first and second units; Wakabayashi [0028, 0061]) controls the first illuminator (second unit 29; Wakabayashi Fig. 16 [0061])  to emit light and the second illuminator (first unit 31; Wakabayashi Fig. 16 [0061]) to emit light parallel with light emitted from the first illuminator.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 20140027955 A1, hereinafter “Wakabayashi”) in view of Nakagawa et al. (US 20170144363 A1, hereinafter “Nakagawa”) as applied to claim 1, and in further view of Murasato et al. (US 20190086796 A1, hereinafter “Murasato”)
Regarding claim 6, Wakabayashi in view of Nakagawa explicitly discloses all of the limitations of claim 1, however does not explicitly discloses the limitation of claim 6, wherein the controller can control the scanner such that regions exposed to light in descending order based on fill speed of the composition.
In an analogous art, Murasato explicitly discloses an imprint material on a pattern portion of the mold wherein said pattern region comprises of a chip regions (CR) and a scribe line regions (SLR). The CR regions fill with the imprint material faster than the SLR region due to the smaller pattern line widths and high pattern density. To cope with this a shutter plate 811 is used such that light enters the CR regions before the SLR regions [0047]. This operation is controlled by the controller 11 [0050].
A POSITA at the time of the invention would have found it obvious to modify Wakabayashi in view of Nakagawa, further in view of Murasato such that the control unit CNT (analogous to the controller) can control the amount of light that enters the slower filling regions of the near-edge region (analogous second region) as evidenced by Murasato. Said POSITA would be motivated to do so in order to cope with the different fill speeds in a patterned surface.
Therefore, in addressing claim 6, Wakabayashi in view of Nakagawa and Murasato, explicitly discloses the imprint apparatus (100, Wakabayashi Fig. 16) according to claim 1, wherein the protruding portion (the pattern surface is depicted protruding in Wakabayashi Fig. 16) of the mold includes a plurality of regions with different speed of filling with the composition when the protruding portion is brought into contact with the composition, and wherein the controller controls the scanner (control unit CNT controls the first unit 31 which comprise of the mirror; Wakabayashi [0028, 0061]) such that the light from the second illuminator (first unit 31; Wakabayashi Fig. 16 [0061])  is emitted to regions in the second region in descending order of the speed of filling with the composition (as evidenced by Murasato the controller can control the light exposure in different pattern regions to cope with different fill speeds).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 20210187797 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 20210187797 A1 reads on all the limitation expect for the scanner limitation wherein the second illuminator comprises of a scanner however said limitation is anticipated by claim 3 of US 20210187797 A1, wherein a second illuminator comprises of a scanner. A POSITA at the time of the invention would have found it obvious for to modify claim 1, such that the second illuminator includes a scanner in order to can a beam of light that can cure the composition. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 20210187797 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of US 20210187797 A1 reads on all the limitation expect for the scanner limitation wherein the second illuminator comprises of a scanner however said limitation is anticipated by claim 3 of US 20210187797 A1, wherein a second illuminator comprises of a scanner. A POSITA at the time of the invention would have found it obvious for to modify claim 1, such that the second illuminator includes a scanner in order to can a beam of light that can cure the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754